In an action for a separation brought by the plaintiff-husband on the ground of cruel and inhuman treatment, the defendant-wife interposed a counterclaim for a separation based on abandonment and non-support. The trial court dismissed the complaint and granted judgment in favor of defendant on the counterclaim. Defendant appeals from that part of the judgment which allows the sum of twenty dollars per Week as permanent alimony. Judgment in so far as appealed from unanimously affirmed, without costs. In accordance with the filed stipulation we make the following findings of fact on the issue of alimony; (1) That plaintiff’s net profit from his business in 1938 was approximately $900. (2) That plaintiff’s total drawings from his business in 1938 were approximately $2,300, of which $1,400 was capital. (3) That plaintiff’s net profit from his house in 1938 was approximately $100. (4) That plaintiff’s property, apart from his business, consists of a two-family house purchased in 1921 for $14,000 which is now subject *841to a $5,000 mortgage; an automobile and a possible equity in the sum of $2,000 deposited with the Federal government. (5) That plaintiff’s debts, apart from his business, amount to about $5,000. (6) That plaintiff did a gross business of $50,000 in 1938. As a conclusion of law we hold that defendant is entitled to the sum of twenty dollars per week for her support and maintenance. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ.